DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 03/14/2022, none of the claims were amended, cancelled or added. Accordingly claims 1-20 are currently pending in the application.
The nonstatutory double patenting rejection of last office action is overcome after the approval of the terminal disclaimer filed by applicant 03/14/2022.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Knight et al. (US 20180176680 A1) hereinafter Knight.
Regarding claim 1, Knight teaches An apparatus  (500 in Fig. 5 A) comprising: a microphone array (the three 520 mics in vertical form in Fig. 5A); and a processor coupled to the microphone array (510 is connected to both arrays as shown in Fig. 5A), wherein the processor is configured to: obtain, from the microphone array, a first audio signal and a second audio signal both including audio from a target sound source and audio from another sound source (220 and 230 in Fig. 2 respectively); Knight does not specifically disclose the apparatus further comprising based on the first audio signal and the second audio signal, determine at least one of a first degree of arrival of the audio from the target sound source or a second degree of arrival of the audio from the other sound source; and based on the at least one of the first degree of arrival or the second degree of arrival, adjust a gain for an output audio signal.
The following is the reason for allowance of claim 1:
Knight alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises based on the first 
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-15, claims are allowed for their dependency on allowed claim 11.
Regarding claim 16, claim is allowed for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to comprise at least the same elements and perform at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 17-20, claims are allowed for their dependency on allowed claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654